Citation Nr: 0121224	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  93-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Evaluation of peptic ulcer disease with chronic 
gastrointestinal disorder, rated as 20 percent disabling from 
January 29, 1991.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
May 1970.

In a June 1995 decision, the Board of Veterans' Appeals 
(Board), among other things, granted a claim of entitlement 
to service connection for peptic ulcer disease.  The decision 
was effectuated by the RO's rating decision in 
September 1995, at which time the RO characterized the 
veteran's service-connected disability as "peptic ulcer 
disease, chronic gastrointestinal disorder" and assigned a 
10 percent evaluation from January 29, 1991.  In June 1996, 
the RO increased the evaluation for peptic ulcer disease with 
chronic gastrointestinal disorder from 10 to 20 percent, from 
January 29, 1991.  An appeal followed these rating actions, 
and in January 1998, the Board remanded the case to clarify a 
matter regarding representation of the veteran before VA.  In 
January 1999, the Board, among other things, denied a claim 
of entitlement to a higher rating for peptic ulcer disease 
with chronic gastrointestinal disorder.  Thereafter, the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).  In 
July 2000, the veteran's representative and VA General 
Counsel filed a joint motion to vacate, in part, the Board's 
January 1999 decision.  In August 2000, the Court granted the 
joint motion and vacated that part of the Board's decision 
that denied a higher rating for peptic ulcer disease with 
chronic gastrointestinal disorder, and remanded the case to 
the Board for further action.

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of such an issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, January 29, 1991.

Additionally, the Board notes that the parties to the joint 
motion referred to the veteran's "service-connected 
disabilities" and the need to address the collective impact 
on the veteran's employability.  Such an argument raises the 
question of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  Because this issue has not been developed for 
the Board's review, it is referred to the RO for further 
adjudicatory action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

Because of the instruction in the July 2000 joint motion, and 
in light of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  As noted in the joint motion, the veteran has not 
been examined for purposes of assessing the severity of his 
service-connected peptic ulcer disease with chronic 
gastrointestinal disorder since May 1996.  In addition, a new 
examination is necessary to determine whether an evaluation 
in excess of 20 percent under 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2000) (Irritable colon syndrome) is warranted.  
This is so, in part, because it was noted by the RO in June 
1996 that the veteran was already service-connected for 
chronic gastrointestinal disorder, which specifically 
included irritable bowel.  

There are additional reasons for remand, including the need 
to obtain additional treatment records.  In a written 
statement of February 2001, the veteran's attorney indicated 
that medical records from the VA Medical Center (VAMC) in 
Shreveport, Louisiana from 1996 to the present should be 
obtained.  A review of the record reveals that these records 
have neither been requested nor associated with the claims 
files; yet, such records may be pertinent to the veteran's 
claim for a higher evaluation.  (VA adjudicators are charged 
with constructive notice of documents generated by VA whether 
in the claims file or not.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).)  In this regard, the Board notes that, because 
of the need to ensure that all potentially relevant VA 
records are made a part of the claims files, a remand is 
required.  See Bell, supra.

Moreover, given the instructions in the July 2000 joint 
remand regarding the issue of whether a higher evaluation 
might be assigned on an extraschedular basis, further action 
to allow the RO opportunity to address the case in accordance 
with 38 C.F.R. § 3.321(b)(1) (2000) is required.  The 
provisions of 38 C.F.R. § 3.321(b)(1) require that 
consideration be given to whether a claimant's case is an 
exceptional one; namely, one where the schedular evaluation 
is found to be inadequate.  If so, the case is to be 
submitted by the RO to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service, either 
of whom is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  Id.  
Therefore, the RO should consider whether referral under 
38 C.F.R. § 3.321(b)(1) is warranted.  Action to develop the 
case necessary for such a determination should be taken, 
including a social and industrial survey.  

On another topic, the Board notes that a claim of entitlement 
to benefits under 38 U.S.C.A. § 1151 for residuals of a 
transurethral resection of the prostate was denied in March 
1998.  A statement of the case was later issued on this 
question in November 1999.  In October 2000, the RO responded 
to an inquiry on this issue by telling the veteran that the 
appeal had been closed because he had failed to respond to 
the statement of the case.  In November 2000, the veteran 
expressed disagreement with this finding.  However, a 
statement of the case on the question of whether a 
substantive appeal had been timely filed has not yet been 
issued. A remand is therefore required so that a statement of 
the case may be issued.  Manlincon v. West, 12 Vet. App. 238 
(1999); 38 C.F.R. § 19.34 (2000) (whether a substantive 
appeal has been filed on time is an appealable issue).

To ensure that VA has met its duty to assist and to ensure 
full compliance with the order of the Court, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment of service-
connected peptic ulcer disease with 
chronic gastrointestinal disorder that 
has not already been made part of the 
record.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  All relevant records from the 
Shreveport, Louisiana VAMC should be 
obtained.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The veteran should be asked to submit 
any documentation of absences from work, 
work accommodations made due to his 
service-connected peptic ulcer disease 
with chronic gastrointestinal disorder, 
or any other evidence that shows that his 
peptic ulcer disease with chronic 
gastrointestinal disorder presents an 
unusual disability picture with such 
factors as a marked interference in 
employment or frequent hospitalizations.

4.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a gastroenterologist.  The claims 
folders, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The examiner should 
specifically state whether service-
connected peptic ulcer disease with 
chronic gastrointestinal disorder causes 
such problems as pain that is only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health; or, less severe difficulties with 
impairment of health manifested by anemia 
and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least 4 or more 
times a year; or recurring episodes of 
severe symptoms 2 or 3 times a year 
averaging 10 days in duration, or 
continuous moderate manifestations.

The examiner should also identify all 
residuals attributable to irritable bowel 
syndrome.  The examiner should state 
whether the veteran's irritable bowel 
syndrome is mild, moderate, or severe in 
degree; whether such disability is 
manifested by diarrhea or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress; whether 
such disability is productive of frequent 
episodes of bowel disturbance with 
abdominal distress, or disturbances of 
bowel function with only occasional 
episodes of abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 
(2000).  The rationale for the examiner's 
opinions should be explained in detail.

5.  A VA social and industrial survey 
should be conducted in accordance with 
the instruction in the joint motion to 
determine whether the veteran's service-
connected peptic ulcer disease with 
chronic gastrointestinal disorder 
presents such an exceptional or unusual 
disability picture as to warrant referral 
of this case to the Director of 
Compensation and Pension Service under 
38 C.F.R. § 3.321(b)(1).  

6.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If a report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

7.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim for a higher 
rating.  Consideration should be given to 
whether referral to the Director, 
Compensation and Pension Service under 
38 C.F.R. § 3.321(b)(1) is warranted.  
Consideration should also be given to 
whether "staged" ratings are warranted.  
Fenderson, 12 Vet. App. at 119.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should include an 
explanation of the action taken under 
38 C.F.R. § 3.321(b)(1).

8.  With respect to the 38 U.S.C.A. 
§ 1151 claim, the RO should issue a 
statement of the case on the question of 
whether a substantive appeal was 
submitted following issuance of the 
November 1999 statement of the case.  If, 
and only if, the veteran files a timely 
substantive appeal, this issue should be 
returned to the Board for appellate 
review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with the 
order of the Court.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


